Exhibit 10.3




[augt.jpg]
Ivan Braiker
Chief Executive Officer
ibraiker@hipcricket.com
Office: 425.202.0833
Mobile: 206.679.3025


June 17, 2013




VIA EMAIL




Mr. Michael Brochu


Subject: Membership on the Board of Directors of Augme Technologies, Inc.


Dear Michael:


I am pleased to inform you that the Board of Directors of Augme Technologies,
Inc. (the “Board”) voted unanimously to approve your appointment to the Board
effective June 17, 2013.


As discussed, in addition to your general duties as a member of the Board, you
will make reasonable efforts to assist in operational review, business related
introductions, financial related matters, mergers & acquisitions and general
corporate advice.


The Board also approved the following compensation package:


o  
Beginning in fiscal year 2014, if you remain a non-employee director you will
receive the following cash compensation for your service as a director. For the
first two quarters of fiscal year 2014, you agree to accept quarterly fees in
half cash and half stock.

o  
A fee of $10,000 each quarter; and

o  
 A fee of $1,500 each quarter for each committee on which you serve.



o  
You will receive a warrant grant of 300,000 unregistered warrants of common
stock of the Company at an exercise price of is not less than the closing price
for Company stock on the date of Board approval of your appointment to the
Board, which warrants will vest 1/36th per month with a term of five (5) years,
per the terms and conditions of the Company’s Warrant agreement (which agreement
includes accelerated vesting upon a Change in Control of the Company).



o  
In the event of a Transaction that closes while you are a member of the Board or
during the six-month period following your removal from the Board, the Company
shall compensate you in the event of a Transaction that closes while you are a
member of the Board or during the six-month period following your removal from
the Board:

 
 
-1-

--------------------------------------------------------------------------------

 
 
(a)           you will receive a flat fee equal to one percent (1%) of
the Aggregate Consideration of the net receivable by the Company or the
Company's shareholders exclusive of any associated costs or related expenses in
connection with such Transaction (the “Transaction Fee”) over and above
$75,000,000.  For purposes of the previous sentence,  (i) "Transaction" shall
mean any transaction or related series or combination of transactions whereby,
directly or indirectly, control of the Company or all or substantially all of
the Company's business or assets is acquired in a sale or exchange of stock,
merger, consolidation or other business combination, sale or exclusive license
of assets or similar transaction(s); and (ii) "Aggregate Consideration" shall
mean (a) the amount of all consideration (whether in the form of cash,
securities, or other property) directly or indirectly received or receivable by
the Company or its shareholders in any Transaction, including any amounts
committed by any party to a Transaction to be paid to the Company after any
closing date (provided that the Transaction Fee shall not be payable unless and
until such time as such committed, conditioned or contingent consideration is
actually received by the Company) plus (b) options, warrants or other securities
conferring the option to invest additional capital by any party to a Transaction
(provided that the Transaction Fee shall not be payable unless and until such
time as such options, warrants or other securities result in consideration
actually being received by the Company), plus (c) without duplication, the total
amount of indebtedness assumed by, repaid, refinanced or otherwise transferred
(or any commitment to do so) in connection with a Transaction.


o  
You will be entitled to reimbursement for reasonable out of pocket expenses
related to your service for the Board, subject to the terms and conditions of
the Company’s expense reimbursement policies, including the requirement that you
provide an appropriate receipt for each expenditure for which reimbursement is
sought.



* * *
 
 
-2-

--------------------------------------------------------------------------------

 
 
This is an important time in the life of the Company and we hope you chose to
accept this appointment.




Very truly yours,

 
/s/  Ivan Braiker                                
Ivan Braiker
Chief Executive Officer
Augme Technologies, Inc.






ACCEPTED BY:






/s/ Michael Brochu                                           
Michael Brochu
 




cc:           Board of Directors, Augme Technologies, Inc.